Withers J.
delivered the opinion of the Court.
It is a mistake to affirm that a wife may not be indicted, convicted and punished in conjunction with her husband; while it is true, that if she committed a bare theft or even a burglary by the coertion of her husband, she shall not suffer punishment; and while it is also laid down that coertion is to be presumed from his presence, still it is quite as clear that this is only one of those presumptions or inferences classed as prima facie, that may be rebutted by testimony, and hence presents a question for the jury, which in this case has been resolved against the defendants, and certainly not without foundation. All here said is well supported by what may be found in Russell on Crimes, from page 23 to 25 inclusive.
The motion is therefore dismissed.